UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
GENIUS MEDIA GROUP INC.,

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  19-CV-7279 (MKB)
                           v.

GOOGLE LLC and LYRICFIND,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

          Plaintiff Genius Media Group Inc. commenced the above-captioned action on December

3, 2019 in the New York Supreme Court, Kings County, against Defendants Google LLC

(“Google”) and LyricFind, Inc. (“LyricFind”). (Notice of Removal ¶ 1, Docket Entry No. 1.)

On December 30, 2019, Defendants removed the action to the Eastern District of New York.

(Id.) Plaintiff alleges that Defendants misappropriated lyric transcriptions from its website and

then used that content for Defendants’ “own financial benefit and to [Plaintiff’s] financial

detriment,” and asserts state law claims for breach of contract, indemnification, unfair

competition under both New York common law and California statutory law, and unjust

enrichment. (Compl. ¶¶ 1–2, 111–209, annexed to Notice of Removal as Ex. A, Docket Entry

No. 1.)

          Plaintiff moves to remand the action to state court. (Pl. Mot. to Remand (“Pl. Mot.”),

Docket Entry No. 15; Pl. Mem. in Supp. of Pl. Mot. (“Pl. Mem.”), Docket Entry No. 15-1.)

Defendants oppose the motion. (Defs. Opp’n to Pl. Mot. (“Defs. Opp’n”), Docket Entry No. 16.)

For the reasons set forth below, the Court denies Plaintiff’s motion and dismisses the Complaint

for failure to state a claim.
   I.   Background

        According to the allegations in the Complaint, Plaintiff is a “digital media company,” one

of whose “primary services is the development and maintenance of . . . annotated music lyrics.”

(Compl. ¶ 1.) LyricFind is a Canadian company that maintains a database of music lyrics. (Id.

¶¶ 8–9.) Both Plaintiff and LyricFind “license lyrics for display [and distribution] from music

publishers.” (Id. ¶¶ 18–19.) Google “owns and operates . . . the internet’s dominant search

platform.” (Id. ¶ 14.) Pursuant to an agreement between Defendants, “LyricFind provides lyrics

to Google for use in . . . Google’s search results.” (Id. ¶ 12.)

           a.   Plaintiff’s services and business model

        While music publishers “usually own the copyright in the lyrics for a given song,”

companies like Plaintiff and LyricFind “do not typically receive any actual lyrics transcriptions

in connection with their licensing agreements,” (id. ¶ 18), and must otherwise generate or obtain

the lyrics they have licensed for display, (see id. ¶ 19). Plaintiff “provides a platform” for an

online community of “music enthusiasts who transcribe music lyrics.” (Id. ¶ 19.) The

transcription process is “arduous,” and Plaintiff has “invested ten years and millions of dollars to

build the technology and community that support[] collaborative lyrics transcription.” (Id. ¶ 20.)

In addition to this collaborative transcription process, Plaintiff also “obtains lyrics . . . directly”

from artists. (Id. ¶ 19.) Plaintiff “earns revenue in several ways,” including by “licens[ing] its

database of high-quality lyrics” to “major companies, such as Apple,” and by “generat[ing] ad

revenue through web traffic on its website and apps.” (Id. ¶ 22.)

        All visitors to Plaintiff’s website are bound by terms and conditions (the “Terms of

Service”), “which are accessible to users from all pages of [Plaintiff’s] website.” (Id. ¶ 24.) The

Terms of Service prohibit, inter alia, the unauthorized “licens[ing], . . . copy[ing],



                                                    2
modif[ication], s[ale], . . . [or] transm[ission] for any commercial purpose, [of] any portion of

[Plaintiff’s] Service, or access to [Plaintiff’s] Service.” 1 (Id. ¶¶ 112, 115.) The Terms of

Service also prohibit, inter alia, the unauthorized “modif[ication], copy[ing], . . . s[ale], [or]

distribution” of Plaintiff’s content, other than a user’s own content that a user has “legally

upload[ed]” to Plaintiff’s website.2 (Id. ¶ 119.)

            b.   Google’s lyrics information boxes and Plaintiff’s suspicions of misconduct

        Many visitors arrive at Plaintiff’s website via a search engine, “most typically Google’s,”

and Plaintiff “is often the top-ranked organic search result on Google for lyrics search queries.”

(Id. ¶¶ 23, 25.) However, even if Plaintiff is the top-ranked organic result for a user’s lyrics

search, a Google search feature known as an “Information Box” may still appear “above all other

organic search results,” displaying “the complete lyrics for the requested song.” (Id. ¶¶ 28–29.)

Such lyrics Information Boxes are often “displayed in such a manner that the user cannot see any

other search results without first scrolling down,” (id. ¶ 30), and significantly reduce the “click-




        1
         The Terms of Service provision regarding commercial use provides that:
              Unless otherwise expressly authorized herein or by [Plaintiff’s]
              express written consent, you agree not to display, distribute, license,
              perform, publish, reproduce, duplicate, copy, create derivative
              works from, modify, sell, resell, exploit, transfer or transmit for any
              commercial purpose, any portion of the Service, or access to the
              Service. The Service is for your personal use and may not be used
              for direct commercial endeavors without the express written consent
              of [Plaintiff].
(Compl. ¶ 115.)
        2
         The Terms of Service provides that:
              Except as expressly authorized by [Plaintiff] in writing, you agree
              not to modify, copy, frame, scrape, rent, lease, loan, sell, distribute
              or create derivative works based on the Service of the [Plaintiff]
              Content, in whole or in part, except that the foregoing does not apply
              to your own User Content that you legally upload to the Service.
(Compl. ¶ 119.)
                                                    3
through rate” to Plaintiff’s website, (id. ¶¶ 101–02).

       When Google introduced the Information Box feature into its lyrics search results,

Plaintiff “observed that the lyrics in those Information Boxes were sometimes identical, on a

character-for-character basis,” to lyrics on Plaintiff’s website. (Id. ¶¶ 46–47.) Because such a

match “is highly unlikely” given the particular nature of the lyrics transcription process, Plaintiff

came to suspect that its “lyrics . . . were being misappropriated.” (Id. ¶¶ 48–49.)

          c.   Plaintiff investigates suspected misconduct and puts Defendants on notice of
               its findings

       In August of 2016, in an effort to further investigate this suspected misappropriation,

Plaintiff created a “digital watermark to embed in certain lyrics appearing on its site”

(“Watermark #1”). (Id. ¶ 59.) Watermark #1 consisted of a “distinctive pattern of curly . . . and

straight apostrophes,” which, when converted into “dots” and “dashes,” “spells out

‘REDHANDED’ in Morse code.” (Id. ¶ 60.) In May of 2017, Plaintiff notified Google via

email that it had found Watermark #1 in Google’s lyrics Information Boxes, “prov[ing] that

Google was displaying lyrics copied from [Plaintiff’s] website.” (Id. ¶ 62.) In response to that

initial email and subsequent follow-up communications by Plaintiff, Google informed Plaintiff

that it was “looking into the issue.” (Id. ¶¶ 62–63.)

       In October of 2018, Plaintiff “designed [and implemented] an experiment to more

systematically assess the incidence of lyrics misappropriated from [Plaintiff’s] website in

Google’s lyrics Information Boxes,” based on which Plaintiff “concluded that the incidence of

lyrics irrefutably copied from [Plaintiff’s] website in Google’s lyrics Information Boxes was

widespread and that the copying was systematic.” (Id. ¶¶ 64, 67.)

       In April of 2019, Plaintiff “again notified Google, in writing, that it was displaying

content misappropriated from [Plaintiff’s] website,” in response to which Google eventually

                                                  4
“identified LyricFind as the source of the lyrics [in] the examples that [Plaintiff] provided to

Google.” (Id. ¶¶ 68, 70.) Plaintiff then “wrote to LyricFind to request that it cease and desist

from the misappropriation and commercialization of content appearing on [Plaintiff’s] website.”

(Id. ¶ 71.) Despite having been “placed on actual notice of their behavior,” Defendants failed to

take “any steps to cease such conduct.” (Id. ¶ 72.)

       On June 16, 2019, the Wall Street Journal published an article detailing Plaintiff’s

allegations that Defendants had copied lyrics from Plaintiff’s website. (Id. ¶ 74.) On June 18,

2019, Google stated in a blog post that it had asked LyricFind “to investigate the issue to ensure

[it is] following industry best practices in [its] approach,” and affirmed Google’s commitment to

“uphold high standards of conduct for [itself] and from the partners [it] work[s] with.” (Id. ¶ 77.)

       Soon after the article’s publication, Google began adding source attributions to its lyrics

Information Boxes, including attributions to LyricFind for lyrics that Plaintiff had previously

notified Google appeared to be taken from Plaintiff’s website. (Id. ¶ 81.) Around the same time,

Plaintiff “discovered that Watermark #1 had disappeared from Google’s lyrics Information

Boxes.” (Id. ¶ 82.) Suspecting “a deliberate effort . . . to conceal [continued] misappropriation

of lyrics from [Plaintiff’s] website,” Plaintiff created a second watermark, this time designed to

spell out the word “GENIUS” in Morse code (“Watermark #2”). (Id. ¶¶ 83–84.) Plaintiff then

watermarked one set of lyrics on its website with Watermark #1, a second group of lyrics with

Watermark #2, and a third set of lyrics with both Watermark #1 and Watermark #2. (Id. ¶ 85.)

In monitoring the three sets of lyrics, Plaintiff observed Watermark #2 on lyrics in both the

second and third groups, but did not observe Watermark #1 on any lyrics in either the first or

third group. (Id. ¶ 86.) In a number of instances involving lyrics in which Plaintiff had

embedded both Watermark #1 and Watermark #2, Plaintiff observed that Watermark #2, “the



                                                  5
details of which had not previously been made public,” was present, while Watermark #1 was

not. (Id. ¶ 88.)

        On November 6, 2019, Plaintiff informed Google of these findings, and “demanded that

Google stop displaying lyrics misappropriated from [Plaintiff’s] website and address the issue.”

(Id. ¶ 90.) In response, Google asserted it had not done anything wrong, and stated that it had

“‘obtained additional assurances’ that their data partners ‘do not, and would not, obtain lyrics

from [Plaintiff’s] website.’” (Id. ¶ 91.)

           d.      State court action and removal to this Court

        On December 3, 2019, Plaintiff commenced this action in the New York Supreme Court,

Kings County, asserting claims for (1) breach of contract, based on Defendants’ alleged violation

of Plaintiff’s Terms of Service, (id. ¶¶ 111–23, 128–40); (2) indemnification for “damages and

incurred expenses . . . including . . . attorneys’ fees and lost advertising and licensing revenue,”

pursuant to Plaintiff’s Terms of Service, (id. ¶¶ 124–27, 141–44); (3) unfair competition under

both New York common law and California Business and Professional Code § 17200 et seq., (id.

¶¶ 145–99); and (4) unjust enrichment, (id. ¶¶ 200–09). Plaintiff seeks money damages and

injunctive relief. (Id. at 49.)

        On December 30, 2019, Defendants removed the action to this Court. (Notice of

Removal.) Defendants assert that the state law claims alleged in the Complaint all arise from “(i)

the alleged copying of digital transcriptions of copyrighted musical lyrics from [Plaintiff’s]

website by LyricFind, and (ii) the display of these copyrighted lyrics on Google’s website,” and

that “[t]hese are in essence claims for copyright infringement disguised as various state law

causes of action.” (Id. ¶ 4.) Defendants further assert that “this Court has original jurisdiction

[over the action] under 28 U.S.C. §§ 1331 and 1338,” and that the action “may be removed to



                                                  6
this Court [by Defendants], pursuant to 28 U.S.C. § 1441 et seq., because it is a civil action

containing purported state law claims which are preempted by Section 301(a) of the Copyright

Act, 17 U.S.C. § 301(a) and thus within the exclusive jurisdiction of this Court.” (Id. ¶ 8.)

       On March 11, 2020, Plaintiff moved to remand the action to state court, arguing that

Defendants have not established that the Court has jurisdiction over this action because

Plaintiff’s claims are not preempted by the Copyright Act. (See Pl. Mot; Pl. Mem.)

  II. Discussion

          a.   Standard of review

       A notice of removal must allege a proper basis for removal under 28 U.S.C. §§ 1441–

1445. See In re Methyl Tertiary Butyl Ether Prods. Liab. Litig., 488 F.3d 112, 124

(2d Cir. 2007) (“In determining whether jurisdiction is proper, we look only to the jurisdictional

facts alleged in the Notices of Removal.”); Bankhead v. New York, No. 13-CV-3377, 2013 WL

6145776, at *1 (E.D.N.Y. Nov. 21, 2013) (“An effective petition for the removal of a state action

to federal court must allege a proper basis for the removal under sections 1441 through 1445 of

Title 28.” (quoting Negron v. New York, No. 02-CV-1688, 2002 WL 1268001, at *1 (E.D.N.Y.

Apr. 1, 2002))). The party seeking removal bears the burden of proving that the jurisdictional

and procedural requirements have been met. Cal. Pub. Emps.’ Ret. Sys. v. WorldCom, Inc., 368

F.3d 86, 100 (2d Cir. 2004) (“Where, as here, jurisdiction is asserted by a defendant in a removal

petition, it follows that the defendant has the burden of establishing that removal is proper.”).

          b.   Plaintiff’s claims are preempted by the Copyright Act

       Defendants argue that “Plaintiff’s claims are wholly premised on Defendants’ alleged use

of musical lyrics, which are expressly identified as falling among the ‘works of authorship’

protected by the Copyright Act.” (Defs. Opp’n 7–8.) Defendants also argue that of the two-part



                                                  7
test to determine whether Plaintiff’s claims are preempted by the Copyright Act — the subject-

matter and the general scope requirements — “Genius concedes, as it must, that the subject

matter requirement is satisfied here.” (Id. at 7.)

       Plaintiff argues that “the creation, curation, and provision of timely and accurate music

lyrics transcriptions . . . is not protected by the Copyright Act.” (Pl. Reply 2, Docket Entry No.

17.)

       “The Copyright Act exclusively governs a claim when (1) the particular work to which

the claim is being applied falls within the type of works protected by the Copyright Act under 17

U.S.C. §§ 102 and 103, and (2) the claim seeks to vindicate legal or equitable rights that are

equivalent to one of the bundle of exclusive rights already protected by copyright law under 17

U.S.C. § 106.” Universal Instruments Corp. v. Micro Sys. Eng’g, Inc., 924 F.3d 32, 48 (2d Cir.

2019) (citing Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d 296, 305 (2d Cir. 2004)).

“The first prong of this test is called the ‘subject matter requirement,’ and the second prong is

called the ‘general scope requirement.’” Briarpatch Ltd., L.P., 373 F.3d at 305 (quoting Nat’l

Basketball Ass’n v. Motorola, Inc., 105 F.3d 841, 848 (2d Cir. 1997)).

       “The subject matter requirement is satisfied if the claim applies to a work of authorship

fixed in a tangible medium of expression and falling within the ambit of one of the categories of

copyrightable works.” Id. (citing Nat’l Basketball Ass’n, 105 F.3d at 848–49). “A work need

not consist entirely of copyrightable material in order to meet the subject matter requirement, but

instead need only fit into one of the copyrightable categories in a broad sense.” Id. (citing Nat’l

Basketball Ass’n, 105 F.3d at 848–50). “These categories encompass literary works and motion

pictures, including those based on preexisting works.” Id. (citations omitted).




                                                     8
        “The general scope requirement is satisfied only when the state-created right may be

abridged by an act that would, by itself, infringe one of the exclusive rights provided by federal

copyright law.”3 Briarpatch Ltd., L.P., 373 F.3d at 305 (quoting Comput. Assocs. Int’l, Inc. v.

Altai, Inc., 982 F.2d 693, 716 (2d Cir. 1992)); Universal Instruments Corp., 924 F.3d at 48 (“‘A

state law right is equivalent to one of the exclusive rights of copyright if it may be abridged by

an act which, in and of itself, would infringe one of the exclusive rights.’” (internal quotation

marks omitted) (quoting Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d

424, 430 (2d Cir. 2012)). “In other words, the state law claim must involve acts of reproduction,

adaptation, performance, distribution or display.” Briarpatch Ltd., L.P., 373 F.3d at 305 (first

citing 17 U.S.C. § 106; and then citing Comput. Assocs. Int’l Inc., 982 F.2d at 716). “‘But if an

extra element is required instead of or in addition to the acts of reproduction, performance,

distribution or display, in order to constitute a state-created cause of action,’ there is no

preemption.” Universal Instruments Corp., 924 F.3d at 48 (quoting Forest Park Pictures, 683



        3
         Section 106 of the Copyright Act establishes the exclusive rights held by a copyright
right owner in copyrighted works. See 17 U.S.C. § 106. Section 106 provides, in relevant part:
                       [T]he owner of copyright under this title has the exclusive
               rights to do and to authorize any of the following:
                       (1) to reproduce the copyrighted work in copies or
               phonorecords; (2) to prepare derivative works based upon the
               copyrighted work; (3) to distribute copies or phonorecords of the
               copyrighted work to the public by sale or other transfer of
               ownership, or by rental, lease, or lending; (4) in the case of literary,
               musical, dramatic, and choreographic works, pantomimes, and
               motion pictures and other audiovisual works, to perform the
               copyrighted work publicly; (5) in the case of literary, musical,
               dramatic, and choreographic works, pantomimes, and pictorial,
               graphic, or sculptural works, including the individual images of a
               motion picture or other audiovisual work, to display the copyrighted
               work publicly; and (6) in the case of sound recordings, to perform
               the copyrighted work publicly by means of a digital audio
               transmission.
Id.
                                                   9
F.3d at 430 (internal quotation marks omitted)). “Preemption, therefore, turns on ‘what [the]

plaintiff seeks to protect, the theories in which the matter is thought to be protected and the rights

sought to be enforced.’” Id. (alteration in original) (quoting Comput. Assocs. Int’l, Inc., 982 F.2d

at 716); Briarpatch Ltd., L.P., 373 F.3d at 306 (“To determine whether a claim is qualitatively

different, [courts in this Circuit] look at what the plaintiff seeks to protect, the theories in which

the matter is thought to be protected and the rights sought to be enforced.” (alterations,

quotations, and citation omitted)). The Second Circuit has directed courts to “take a restrictive

view of what extra elements transform an otherwise equivalent claim into one that is

qualitatively different from a copyright claim.” Briarpatch Ltd., L.P., 373 F.3d at 306.

                   i.   Plaintiff’s claims satisfy the subject matter prong

       The transcribed song lyrics that are the subject matter of Plaintiff’s claims fall within the

type of works protected by the Copyright Act and therefore satisfy the subject matter prong.

       To satisfy the “subject matter” prong, “a claim must involve a work ‘within the subject

matter of copyright.’” Forest Park Pictures, 683 F.3d at 429 (quoting 17 U.S.C. § 301(a)); see

also Briarpatch Ltd., L.P., 373 F.3d at 305 (“The subject matter requirement is satisfied if the

claim applies to a work of authorship fixed in a tangible medium of expression and falling within

the ambit of one of the categories of copyrightable works.”). “Copyright protection exists for

‘original works of authorship fixed in any tangible medium of expression,’ but does not extend to

an ‘idea, . . . regardless of the form in which it is described, explained, illustrated, or embodied.’”

Forest Park Pictures, 683 F.3d at 429 (quoting 17 U.S.C. § 102(a)–(b)). The Second Circuit has

held, “however, that works may fall within the subject matter of copyright, and thus be subject to

preemption, even if they contain material that is uncopyrightable under section 102.” Id. “The




                                                  10
scope of copyright for preemption purposes, then, extends beyond the scope of available

copyright protection.” Id. at 429–30.

       “Under the Copyright Act, ‘[a] work is “fixed” in a tangible medium of expression when

its embodiment in a copy . . . , by or under the authority of the author, is sufficiently permanent

or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of

more than transitory duration.’” Mourabit v. Klein, No. 19-2142-CV, 2020 WL 3042131, at *3

(2d Cir. June 8, 2020) (quoting 17 U.S.C. § 101). “The Act defines ‘[c]opies,’ in turn, as

‘material objects, other than phonorecords, in which a work is fixed by any method now known

or later developed, and from which the work can be perceived, reproduced, or otherwise

communicated, either directly or with the aid of a machine or device.’” Id. “The work is a form

of intangible property that can be physically embodied in (i.e., fixed in) any number of different

material objects (i.e., tangible mediums of expression).” Id. (quoting Matthew Bender & Co. v.

West Pub. Co., 158 F.3d 693, 699 n.9).

       Plaintiff alleges in the Complaint that lyrics are copyrightable and that “music publishers

and/or songwriters usually own the copyright in the lyrics for a given song . . . .” (See Compl.

¶ 18; Pl. Opp’n 12 & n.4.) Because the subject of Plaintiff’s claims is the transcribed song

lyrics, and Plaintiff concedes that the lyrics themselves fall under federal copyright law, the

subject matter prong of the preemption test is met. See Saint-Amour v. Richmond Org., Inc., 388

F. Supp. 3d 277, 290 (S.D.N.Y. 2019) (concluding that “[t]he subject matter of the [p]laintiffs’

claims [was a] [s]ong” and “[t]he [s]ong [was] a musical composition and as such a paradigmatic

work protected by the Copyright Act” and finding the subject matter requirement met because

the plaintiffs “challeng[ed] the validity of the copyrights in a song, which fits into the

copyrightable category of musical works” (citing 17 U.S.C. § 102(a)(2))); Affiliated Records Inc.



                                                  11
v. Taylor, No. 09-CV-9938, 2012 WL 1675589, at *5 (S.D.N.Y. May 14, 2012) (“[T]here is no

question that the lyrics in the [s]ongs constitute copyrightable subject matter under [s]ection 102

of the Act.” (citing 17 U.S.C. § 102(a)(2))).

       Moreover, the fact that the lyric transcriptions are fixed in writing further supports a

finding that Plaintiff’s claims are within the subject matter of copyright. See Forest Park

Pictures, 683 F.3d at 30 (“[B]ecause the ideas that are the subject of the claim were fixed in

writing — whether or not the writing itself is at issue — the claim is within the subject matter of

copyright.”).

       Accordingly, the Court finds that the subject matter prong is met.

                  ii.   Plaintiff’s claims satisfy the general scope requirement

       Because the Court finds that the subject matter prong is met, the Court next considers

each of Plaintiff’s state law claims to determine whether they include an “extra element” in

addition to acts of reproduction, adaptation, performance, distribution or display that would

preclude preemption.

                          1.   Breach of contract claims

       In addressing its breach of contract claims, Plaintiff argues that “Defendants are bound by

[Plaintiff’s] Terms of Service, which impose on Defendants an obligation not to copy or scrape

[Plaintiff’s] Service for ‘commercial purposes,’” and that “[u]nder the law of the Second Circuit,

this independent, contractual obligation constitutes an ‘extra element’” which renders Plaintiff’s

claims asserted pursuant to its Terms of Service “qualitatively different from a Copyright Act

claim.” (Pl. Mem. 15.) In support, Plaintiff argues that “in order to prove its contract claims,

[Plaintiff] not only needs to prove that Defendants scraped content from its website, but also that

Defendants used it for ‘commercial endeavors,’” which Plaintiff asserts is an “‘extra element’



                                                12
[that] makes [Plaintiff’s] breach of contract claims qualitatively different from its copyright

claim.” (Id. at 17.)

       Defendants argue that the restrictions in Plaintiff’s Terms of Service “do no more than

protect against the unauthorized use, reproduction, adaptation, and distribution of the work in

question, which plainly falls within the general scope requirement of 17 U.S.C. § 106.” (Defs.

Opp’n 15.) In response to Plaintiff’s assertion that its breach of contract claims are different

from a copyright claim because Plaintiff must demonstrate both that Defendants scraped content

from its website and that they used the content for commercial endeavors, Defendants argue that

these assertions fail for separate reasons. As to the first provision of the Terms of Service

Plaintiff alleges Defendants breached, which “broadly states that a user may not ‘modify, copy,

frame, scrape, rent, lease, loan, sell distribute or create derivative works,’” this argument fails

because the “provision is nothing more than a recitation of exclusive rights reserved for true

copyright owners under [s]ection 106.” (Id. at 16 (quoting Compl. ¶¶ 119–20).) As to the

second provision, “which states that users may not use copyright content ‘for any commercial

purpose,’” the argument fails because “[Plaintiff] does not cite a single case that suggests that the

presence of ‘commercial use’ in a provision in a contract renders a breach claim qualitatively

different from a claim for copyright infringement.” (Id. (quoting Compl. ¶¶ 115–16, 132–33).)

In support, Defendants argue that each case cited by Plaintiff in which the court found no

preemption also involved a contractual provision that “had nothing to do with the unauthorized

use of copyrighted material,” and assert that “that plainly is not the situation here.” (Id. at 16

n.3.) Defendants further argue that the fact “that one provision of [Plaintiff’s] [Terms of

Service] agreement requires ‘commercial use’ may limit the scope of Plaintiff’s claim, but it

does not change its fundamental nature — what Plaintiff’s own Complaint describes as ‘conduct



                                                  13
breach[ing] [Plaintiff’s] Terms of Service regarding the copying and reproduction of [Plaintiff’s]

Content.’” (Id. at 17 (quoting Compl. ¶¶ 122, 139 (second alteration in original)).)

        In response, Plaintiff argues that “Defendants cite to a number of cases where a party

who owns or controls copyright rights in the work at issue asserts contract claims — either in

addition [to] or in lieu of Copyright Act claims,” (Pl. Reply 6), and asserts that none of the other

cases cited by Defendants are “at all instructive here, as it is undisputed that the parties to this

action are not copyright holders and do not seek to possess or exercise the rights of a copyright

holder,” (id. at 7).4 Plaintiff argues that the fact “[t]hat parties like Google have paid to license

music lyrics transcriptions from companies like LyricFind demonstrates the value of licensing

the music lyrics transcriptions separate and apart from the value of the necessary predicate

license from the copyright owners” and that “companies . . . pay to license transcriptions from

[Plaintiff], often the very lyrics transcriptions Defendants are misappropriating.” (Id. at 2.)

        The Second Circuit has noted that “preemption cannot be avoided simply by labeling a

claim ‘breach of contract,’” but rather, “[a] plaintiff must actually allege the elements of an

enforceable contract (whether express or implied-in-fact), including offer, acceptance, and

consideration, in addition to adequately alleging the defendant’s breach of the contract.” Forest

Park Pictures, 683 F.3d at 432. In Forest Park Pictures v. Universal Television Network, Inc.,

the Second Circuit considered whether the Copyright Act preempted the plaintiff’s implied-in-

fact breach of contract claim and “held the contract at issue not to be preempted because it

included an ‘extra element’ of a promise to pay, and plaintiff sought contract damages when

defendant used plaintiff’s copyrighted work without paying for the privilege.” Universal



        4
           Plaintiff also makes this same argument regarding the cases cited by Defendants as to
Plaintiff’s state law claims for unjust enrichment and unfair competition. (See Pl. Reply 8 n.8, 9
n.9.)
                                                  14
Instruments Corp., 924 F.3d at 49 (quoting Forest Park Pictures, 683 F.3d at 429). Although in

reaching its decision, the Second Circuit explicitly declined to “address whether preemption is

precluded whenever there is a contract claim, or only when the contract claim includes a promise

to pay,” Forest Park Pictures, 683 F.3d at 432, district courts in this Circuit have decided the

issue and are divided on the question of “‘whether the promise inherent in every contract is

sufficient to establish an “extra element.”’” Shepard v. Eur. Pressphoto Agency, 291 F. Supp. 3d

465, 472 (S.D.N.Y. 2017) (quoting BroadVision Inc. v. Gen. Elec. Co., No. 08-CV-1478, 2008

WL 4684114, at *4 (S.D.N.Y. Oct. 15, 2008)). Some district courts “follow the holding

in Architectronics, Inc. v. Control Systems, Inc., 935 F. Supp. 425 (S.D.N.Y. 1996), which held

that ‘[p]rotection from breach of contract, however, is not equivalent to copyright protection

because a contract claim requires an ‘extra element,’ that renders the claim qualitatively different

from a claim for copyright infringement: a promise by the defendant.’” Id. at 472–73 (quoting

Architectronics, Inc., 935 F. Supp. at 438); see also id. (collecting cases). Other district courts

“follow the holding in American Movie Classics Co. v. Turner Entertainment Co., 922 F. Supp.

926 (S.D.N.Y. 1996), which held that ‘a breach of contract claim is preempted if it is merely

based on allegations that the defendant did something that the copyright laws reserve exclusively

to the plaintiff (such as unauthorized reproduction, performance, distribution, or display).’” Id.

(quoting Am. Movie Classics Co., 922 F. Supp. at 931); see id. (collecting cases).

       In recent years, the majority of district courts in this Circuit have followed the approach

taken in American Movie Classics Co. and have engaged in an analysis of the contractual

promises alleged in order to determine whether the Copyright Act preempts a breach of contract

claim. See, e.g., Betty, Inc. v. PepsiCo, Inc., 283 F. Supp. 3d 154, 166 (S.D.N.Y. 2017) (noting

“‘as a general matter, a breach of contract action is not preempted by the Copyright Act’” and



                                                 15
considering whether the alleged implied-in-fact contract “required [the defendant] to pay for any

use of [the plaintiff’s] presented storylines and ideas” before finding that the plaintiff failed to

state a claim for breach of contract (quoting BanxCorp v. Costco Wholesale Corp., 723 F. Supp.

2d 596, 617 (S.D.N.Y. 2010))); Shepard, 291 F. Supp. 3d at 474 (“American Movie Classics held

that a breach of contract claim is preempted if it is merely based on allegations that the defendant

did something that the copyright laws reserve exclusively to the plaintiff . . . . However, if the

breach of contract claim is based on allegations that the parties’ contract creates a right not

existing under copyright law — a right based upon a party’s contractual promise — and the

plaintiff is suing to protect that contractual right, then the claim is not preempted.” (citing Nat’l

Car Rental Sys., Inc. v. Comput. Assocs. Int’l, Inc., 991 F.2d 426, 431–33 (8th Cir. 1993), cert.

denied, 510 U.S. 861 (1993))); Simmons v. Stanberry, No. 10-CV-5815, 2014 WL 3611639, at

*2 (E.D.N.Y. July 22, 2014) (finding the “[p]laintiff’s breach of contract claim consist[ed] of no

extra element, such as a promise to pay, that would make the claim qualitatively different from a

federal copyright claim”), aff’d, 810 F.3d 114 (2d Cir. 2016).

       Plaintiff’s breach of contract claims are nothing more than claims seeking to enforce the

copyright owners’ exclusive rights to protection from unauthorized reproduction of the lyrics and

are therefore preempted. The parties agree that Plaintiff is not the owner of the copyrights to any

of the lyrics it transcribes, and Plaintiff concedes that it licenses lyrics from the copyright

owners. (See Compl. ¶ 19 (“[Plaintiff] provides a platform for music enthusiasts who transcribe

music lyrics, and also obtains lyrics through partnerships with artists who provide their lyrics

directly to [Plaintiff]. [Plaintiff], in turn, obtains licenses from music publishers permitting the

display and distribution of these lyrics.”).) Although Plaintiff describes the rights it seeks to

enforce as “broader and different than the exclusive right existing under the Copyright Act,”



                                                  16
based on “the substantial investment of time and labor by [Plaintiff] in a competitive market,”

(Pl. Mem. 15), and asserts breach of contract claims based on alleged violations of Plaintiff’s

Terms of Service, Plaintiff’s own ability to transcribe and display the lyrics on its website arises

from the licensing rights Plaintiff has in the lyrics, see Shepard, 291 F. Supp. 3d at 473 (finding

that the copyright-owner plaintiff’s claims for breach of contract based on a licensing agreement

arose out of an “exclusive right [that] flowed from the Copyright Act, not from the [parties’]

[a]greement . . . . [and] [t]hus the claim that [the] [d]efendants usurped the exclusive right of [the

plaintiff] to adapt the [f]ilm is nothing more than a claim that [the] defendants have violated a

right of [the plaintiff] under the Copyright Act”).

       Plaintiff asserts that its contract rights for use of the lyrics transcriptions are “separate and

apart” from the copyright owners’ exclusive rights in the lyrics. (Pl. Reply 2.) Although

Plaintiff does not refer to the lyrics as derivative works, Plaintiff’s argument parallels how

derivative works are defined by the Copyright Act. See Stewart v. Abend, 495 U.S. 207, 220

(1990) (“An author holds a bundle of exclusive rights in the copyrighted work, among them the

right to copy and the right to incorporate the work into derivative works.”); Keeling v. Hars, 809

F.3d 43, 49 (2d Cir. 2015) (“Under the Copyright Act, a derivative work involves a

transformation to the work’s ‘form.’” (quoting 17 U.S.C. § 101)); TufAmerica, Inc. v. Codigo

Music LLC, 162 F. Supp. 3d 295, 303 (S.D.N.Y. 2016) (“A ‘derivative work’ is a work based

upon one or more preexisting works, such as a translation, musical arrangement, dramatization,

fictionalization, motion picture version, sound recording, art reproduction, abridgement,

condensation, or any other form in which a work may be recast, transformed, or adapted. A

work consisting of editorial revisions, annotations, elaborations, or other modifications which, as




                                                  17
a whole, represent an original work of authorship, is a ‘derivative work.’” (quoting 17 U.S.C.

§ 101)).

       Plaintiff’s argument is, in essence, that it has created a derivative work of the original

lyrics in applying its own labor and resources to transcribe the lyrics, and thus, retains some

ownership over and has rights in the transcriptions distinct from the exclusive rights of the

copyright owners. (See Pl. Reply 2.) This argument is consistent with the treatment of

derivative works under federal copyright law. See Stewart, 495 U.S. at 223 (“The aspects of a

derivative work added by the derivative author are that author’s property, but the element drawn

from the pre-existing work remains on grant from the owner of the pre-existing

work.”); TufAmerica, Inc., 162 F. Supp. 3d at 314 n.20 (“When a derivative work is created with

consent of the owner of the pre-existing work, ‘[t]he aspects of a derivative work added by the

derivative author are that author’s property, but the element drawn from the pre-existing work

remains on grant from the owner of the pre-existing work.’” (quoting Stewart, 495 U.S. at 223)).

       Plaintiff likely makes this argument without explicitly referring to the lyrics

transcriptions as derivative works because the case law is clear that only the original copyright

owner has exclusive rights to authorize derivative works. See, e.g., TufAmerica, Inc., 162 F.

Supp. 3d at 314 (“Since the original copyright owner has the exclusive right to creative

derivative works, someone ‘who reproduces a derivative work without the authorization of the

preexisting work’s registered owner violates . . . the exclusive rights of the copyright owner . . .

[and] is an infringer of the copyright.’” (quoting Mattel, Inc. v. Robarb’s, Inc., 139 F. Supp. 2d

487, 497 (S.D.N.Y. 2001))).

       Even accepting the argument that Plaintiff has added a separate and distinct value to the

lyrics by transcribing them such that the lyrics are essentially derivative works, because Plaintiff



                                                 18
does not allege that it received an assignment of the copyright owners’ rights in the lyrics

displayed on its website, Plaintiff’s claim is preempted by the Copyright Act because, at its core,

it is a claim that Defendants created an unauthorized reproduction of Plaintiff’s derivative work,

which is itself conduct that violates an exclusive right of the copyright owner under federal

copyright law. Stewart, 495 U.S. at 223 (“So long as the pre-existing work remains out of the

public domain, its use is infringing if one who employs the work does not have a valid license or

assignment for use of the pre-existing work . . . . It is irrelevant whether the pre-existing work is

inseparably intertwined with the derivative work.” (citation omitted)).

       In addition, Plaintiff’s allegations as to how Defendants breached the contract also

support a finding that Plaintiff’s breach of contract claims are preempted. Plaintiff’s breach of

contract claims are based on the theory that Defendants breached their obligation under the

Terms of Service by using Plaintiff’s lyrics — LyricFind by selling those lyric transcriptions to

Google and Google by employing and displaying those lyric transcriptions in its search engine.

(See Compl. ¶ 120 (“Upon information and belief, notwithstanding the foregoing, since at least

2016, LyricFind has accessed [Plaintiff’s] website to copy, modify, sell and/or distribute content

appearing on [Plaintiff’s] website that LyricFind did not upload.”); see also id. ¶ 137 (“Upon

information and belief, notwithstanding the foregoing, since at least 2016, Google has accessed

[Plaintiff’s] website to copy, modify, sell and/or distribute content appearing on [Plaintiff’s]

website that Google did not upload.”).) Plaintiff’s allegations that Defendants “scraped” and

used their lyrics for profit amount to allegations that Defendants made unauthorized

reproductions of Plaintiff’s lyric transcriptions and profited off of those unauthorized

reproductions, which is behavior that falls under federal copyright law. See Shepard, 291 F.

Supp. 3d at 475 (“Here, the [plaintiffs’] claim that [the defendant] displayed, reproduced,



                                                 19
published, distributed, and otherwise made use of the [plaintiffs’] artworks beyond the expiration

of the one[-]day term in the license agreement. That is conduct that the Copyright Act prohibits

and for which it grants remedies. [The defendant’s] promise not to infringe the [plaintiffs’]

copyright is the same as its duty to comply with the copyright law, and is therefore preempted by

it.” (citation omitted)).

        Moreover, Plaintiff has not cited any authority to support its argument that the

“commercial use” language in the Terms of Service is sufficient to render the breach of contract

claims qualitatively different from claims arising under the Copyright Act. Nor does Plaintiff

allege that Defendants made the kind of “promise to pay” that courts in this Circuit have

sometimes found to constitute an additional element of a breach of contract claim sufficient to

avoid preemption. Cf. Simmons, 2014 WL 3611639, at *2 (“[The] [p]laintiff’s breach of contract

claim[] does no more than allege [the] [p]laintiff’s right to protect against the unauthorized use,

reproduction, adaptation, and distribution of the work in question, which plainly falls within the

general scope requirement of 17 U.S.C. § 106. The [p]laintiff’s breach of contract claim consists

of no extra element, such as a promise to pay, that would make the claim qualitatively different

from a federal copyright claim.”), aff’d, 810 F.3d 114 (2d Cir. 2016); Bill Diodato Photography

LLC v. Avon Prod., Inc., No. 12-CV-847, 2012 WL 4335164, at *7 (S.D.N.Y. Sept. 21, 2012)

(“[The] [p]laintiff has plead[ed] a valid breach of contract claim on the theory that [the]

[d]efendant breached its obligation under the agreements by using [the] [p]laintiff’s images

beyond the one-year licensing term without negotiating a fee to be paid to [the] [p]laintiff . . . .

[The] [p]laintiff bears the burden of proving not just that [the] [p]laintiff used the images beyond

the one-year licensing agreement, but also that [the] [d]efendant failed to negotiate a fee.”).

Because Plaintiff’s breach of contract claims are based on alleged behavior by Defendants that



                                                  20
would, itself, fall under federal copyright law and Plaintiff has not alleged a contractual promise

to pay or any contractual promise not based on rights arising from federal copyright law, Plaintiff

fails to allege breach of contract claims that are qualitatively different from federal copyright

claims.

          Accordingly, the Court find that the Copyright Act preempts Plaintiff’s breach of contract

claims.5

                           2.   Unjust enrichment claims

          Plaintiff asserts state law claims for unjust enrichment based on Defendants’ alleged

“misappropriation of content from [Plaintiff’s] website,” which Plaintiff alleges has benefited

Defendants at Plaintiff’s expense, causing Plaintiff to “suffer[] (and continue[] to suffer)

decreased web traffic and associated revenue,” and “plac[ing] [Plaintiff] at an unfair competitive

advantage in its efforts to license its lyrics to content partners.” (Compl. ¶¶ 201–02, 207–08.)

Plaintiff argues that its unjust enrichment claims are “qualitatively different than a copyright

infringement claim,” because it has alleged that Defendants engaged in “deceptive and wrongful




          5
          Plaintiff asserts separate indemnification claims in addition to its claims for breach of
contract; however, based on the Terms of Service agreement, Plaintiff cannot assert such claims.
“‘[U]nder New York law, absent “unmistakably clear” language in an indemnification provision
that demonstrates that the parties intended the clause to cover first-party claims, an agreement
between two parties “to indemnify” each other does not mean that one party’s failure to perform
gives rise to a claim for indemnification.’” Lehman XS Tr., Series 2006-GP2 by U.S. Bank Nat’l
Ass’n v. GreenPoint Mortg. Funding, Inc., 916 F.3d 116, 125–26 (2d Cir. 2019) (quoting
Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 21 (2d Cir. 1996)).
Because the Terms of Service do not include language of a clear agreement between the parties
to indemnify each other for losses not related to liability to a third party arising from a breach of
contract, the Court finds the indemnification claims redundant of the breach of contract claims
and addresses only the breach of contract claims. See id. at 126 (finding that “‘[w]here parties
agree to “indemnify” each other for losses incurred by a breach of contract, where those lo[s]ses
do not relate to liability to a third party, the characterization of “indemnification” is no more than
an epithet for recovery for breach of contract.’” (alterations in original) (quoting Xerox State &
Local Sols., Inc. v. Xchanging Sols. (USA), Inc., 216 F. Supp. 3d 355, 364 (S.D.N.Y. 2016))).
                                                  21
conduct in unjustly enriching themselves through their improper exploitation of the fruits of

[Plaintiff’s] substantial labor and investment . . . and subsequent concealment.” (Pl. Mem. 18.)

        In response, Defendants argue that courts in this Circuit have routinely found that unjust

enrichment claims are preempted by the Copyright Act, and that Plaintiff “fails to mention any of

these authorities.” (Defs. Opp’n 23–24.) Defendants also argue that “merely pleading deception

is not enough to escape preemption,” and that Plaintiff “does not and cannot claim that

Defendants exploited some kind of fiduciary, confidential, or other trusting relationship with it.”

(Id. at 24.)

        “The basic elements of an unjust enrichment claim in New York require proof that (1)

defendant was enriched, (2) at plaintiff’s expense, and (3) equity and good conscience militate

against permitting defendant to retain what plaintiff is seeking to recover.” Briarpatch Ltd., L.P.,

373 F.3d at 306. “The essential inquiry in any action for unjust enrichment or restitution is

whether it is against equity and good conscience to permit the defendant to retain what is sought

to be recovered.” GFRE, Inc. v. U.S. Bank, N.A., 13 N.Y.S.3d 452, 454 (App. Div. 2015)

(quoting Paramount Film Distrib. Corp. v. New York, 30 N.Y.2d 415, 421 (1972)).

        The Second Circuit has held that “[w]hile enrichment is not required for copyright

infringement,” it does “not . . . go[] far enough to make the unjust enrichment claim qualitatively

different from a copyright infringement claim.” Briarpatch Ltd., L.P., 373 F.3d at 306; see also

Forest Park Pictures, 683 F.3d at 432 (“Under these quasi-contractual theories, [such as unjust

enrichment,] the plaintiff need only prove that the defendant was unjustly enriched through the

use of her idea or work. Such a claim is not materially different from a claim for copyright

infringement that requires a plaintiff to prove that the defendant used, reproduced, copied, or

displayed a copyrighted work.”); Stadt v. Fox News Network LLC, 719 F. Supp. 2d 312, 321–22



                                                22
(S.D.N.Y. 2010) (“[T]he Second Circuit and courts in this district have consistently held that this

enrichment element does not suffice to shield an unjust enrichment claim from preemption when

the claim arises from unauthorized use of a copyrighted work.”). “Like the elements of

awareness or intent, the enrichment element . . . limits the scope of the claim but leaves its

fundamental nature unaltered.” Briarpatch Ltd., L.P., 373 F.3d at 306. “Where the gravamen of

an unjust enrichment claim is that defendants ‘unjustly benefitted from unauthorized use’ of a

work within the scope of the Copyright Act . . . the claim is preempted.” Stanacard, LLC v.

Rubard, LLC, No. 12-CV-5176, 2016 WL 462508, at *22 (S.D.N.Y. Feb. 3, 2016) (quoting

Einiger v. Citigroup, Inc., No. 14-CV-4570, 2014 WL 4494139, at *6 (S.D.N.Y. Sept. 12,

2014)); see also Panizza v. Mattel, Inc., No. 02-CV-7722, 2003 WL 22251317, at *4 (S.D.N.Y.

Sept. 30, 2003) (“The overwhelming majority of courts in this [C]ircuit have held that an unjust

enrichment claim based upon the copying of subject matter within the scope of the Copyright

Act is preempted.” (quoting Boyle v. Stephens Inc., No. 97-CV-1351, 1998 WL 690816, at *5–6

(S.D.N.Y. 1998))).

       Plaintiff’s unjust enrichment claims are preempted because they fall within the scope of

the Copyright Act. Plaintiff alleges that LyricFind copied content from Plaintiff’s website and

then “benefitted by . . . entering into licensing agreements with content partners whereby

LyricFind received compensation for distributing content misappropriated from [Plaintiff’s]

website,” and that those “benefits . . . came at [Plaintiff’s] expense.” (Compl. ¶¶ 206–07.)

Plaintiff similarly alleges that Google benefitted from its “misappropriation of content from

[Plaintiff’s] website,” by “retaining users in and among Google-owned properties further

concentrating its market power,” and that these “benefits . . . came at [Plaintiff’s] expense.” (Id.

¶¶ 201–02.) Because the “gravamen” of Plaintiff’s unjust enrichment claims is that Defendants



                                                 23
were unjustly enriched by their use of Plaintiff’s lyric transcriptions — work that, as discussed

above, is within the scope of the Copyright Act — these claims are preempted. See Stanacard,

LLC, 2016 WL 462508, at *22; see also, e.g., BroadVision Inc., 2008 WL 4684114, at *5

(finding unjust enrichment claim preempted and “qualitatively the same as a copyright

infringement claim” where the plaintiff “allege[d] that [the defendant] was unjustly enriched by

copying and using the [plaintiff’s] software in excess of the licensed usage rights”); Logicom

Inclusive, Inc. v. W.P. Stewart & Co., No. 04-CV-0604, 2004 WL 1781009, at *18 (S.D.N.Y.

Aug. 10, 2004) (finding unjust enrichment claim preempted where the “plaintiffs allege[d] that

[the] defendants [had] misappropriated [the plaintiffs’] software and used the programs to make

derivative works for their own benefit”); Panizza, 2003 WL 22251317, at *4 (finding unjust

enrichment claim preempted where claim “solely concern[ed] the benefit [the] defendant

allegedly received by using [the] plaintiff’s ideas and related materials without her permission or

authorization to do so”).

       In support of its argument that its unjust enrichment claims are not preempted because it

has alleged that Defendants engaged in “deceptive and wrongful conduct,” Plaintiff relies on one

district court case, CVD Equipment Corp. v. PrecisionFlow Technologies, Inc., No. 02-CV-651,

2007 WL 951567 (N.D.N.Y. Mar. 27, 2007), in which the court held that the plaintiff’s unjust

enrichment claim was not preempted. (Pl. Mem. 18; Pl. Reply 7.) In CVD Equipment Corp., the

plaintiff alleged that the defendant-competitor’s shareholders and employees, as well as the

individual defendants, were former employees and officers of the plaintiff’s predecessor-in-

interest and had “had access to [its] intellectual property,” which they then gave to the defendant-

competitor for use and which had also been purchased by the plaintiff. 2007 WL 951567, at *1.

The plaintiff alleged that the “defendants [had] been unjustly enriched by their misappropriation



                                                24
of products embodying [the plaintiff’s] intellectual property and/or proprietary and confidential

information.” Id. In finding that the unjust enrichment claim was not preempted by the

Copyright Act, the court stated that “[t]he extra element of inequity through fraud, deception, or

abuse of fiduciary relationships is sufficient to change the nature of the unjust enrichment claim

so that it is qualitatively different from a copyright infringement claim.” Id. at *2 (first citing

Kregos v. Assoc. Press, 3 F.3d 656, 666 (2d Cir. 1993); and then citing Comput. Assocs. Int’l,

Inc., 982 F.2d at 716).

        While the court in CVD Equipment Corp. listed deception as an extra element sufficient

to avoid preemption, the Court finds, based both on the facts in that case and the Second Circuit

decisions cited in support, that the decision in CVD Equipment Corp. was based on the

defendant’s alleged abuse of a fiduciary relationship, which is not present in this case. The

factual allegations in CVD Equipment Corp., described above, clearly supported a claim that the

defendants had unjustly enriched themselves by abusing a fiduciary relationship. See id. at *1.

Moreover, the two Second Circuit cases the district court relied on in making its ruling further

support the conclusion that the basis for the court’s holding was not that the plaintiffs had alleged

“deception,” but rather, that they had alleged the abuse of fiduciary relationships. In Kregos,

cited by the court in CVD Equipment Corp., in finding that the plaintiff’s unfair competition

claim was preempted, the Second Circuit stated that “unfair-competition claims based upon

breaches of confidential relationships, breaches of fiduciary duties and trade secrets have been

held to satisfy the extra-element test and avoid § 301 preclusion.” Kregos, 3 F.3d at 666.

Similarly, in Computer Associates International, Inc., also cited by the court in CVD Equipment

Corp., the Second Circuit noted that the “state law rights that . . . satisfy the extra element test,

and thus are not preempted by section 301 . . . include unfair competition claims based upon



                                                  25
breaches of confidential relationships, breaches of fiduciary duties and trade secrets.” Comput.

Assocs. Int’l, Inc., 982 F.2d at 717. In contrast, in this case, Plaintiff has not alleged that

Defendants abused a confidential or fiduciary relationship.

        In addition, as discussed further below, other district courts in this Circuit have found, in

the context of unfair competition claims, that deception does not constitute an extra element

sufficient to avoid preemption. See Woolcott v. Baratta, No. 13-CV-2964, 2014 WL 1814130, at

*10 (E.D.N.Y. May 7, 2014); Atrium Grp. de Ediciones y Publicaciones, S.L. v. Harry N.

Abrams, Inc., 565 F. Supp. 2d 505, 509–10 (S.D.N.Y. 2008).

        Accordingly, the Court finds that Plaintiff’s claims for unjust enrichment are preempted

by the Copyright Act.6 See Schleifer v. Berns, No. 17-CV-1649, 2017 WL 3084406, at *5 n.2

(E.D.N.Y. July 19, 2017) (“[I]t is well-settled that a claim for unjust enrichment is preempted by

the Copyright Act.”).

                           3.   Unfair competition claims

        Plaintiff asserts state law claims for unfair competition under both New York and

California law, based on Defendants’ alleged misappropriation of content from Plaintiff’s




        6
           Plaintiff cites no authority in support of its argument that because Defendants allegedly
engaged in “wrongful conduct,” its unjust enrichment claims are not preempted. (Pl. Mem. 18.)
Moreover, as discussed further below, the Second Circuit has made clear that allegations that
defendants have engaged in immoral or unfair behavior are not sufficient to distinguish state law
claims and avoid preemption. See Barclays Cap. Inc. v. Theflyonthewall.com, Inc., 650 F.3d
876, 896 (2d Cir. 2011) (“[U]nfairness alone is immaterial to a determination whether a cause of
action has been preempted by the Copyright Act.”); Nat’l Basketball Ass’n v. Motorola, Inc., 105
F.3d 841, 851 (2d Cir. 1997) (“[A]morphous concepts such as ‘commercial immorality’ . . . are
virtually synonymous [with] wrongful copying and are in no meaningful fashion distinguishable
from infringement of a copyright.”); see also Comput. Assocs. Int’l, Inc. v. Altai, Inc., 982 F.2d
693, 717 (2d Cir. 1992) (“An action will not be saved from preemption by elements such as
awareness or intent, which alter ‘the action’s scope but not its nature . . . .’” (quoting Mayer v.
Josiah Wedgwood & Sons, Ltd., 601 F. Supp. 1523, 1535 (S.D.N.Y. 1985) (alteration in
original))).
                                                  26
website. (Compl. ¶¶ 145–99.) In support, Plaintiff argues that its unfair competition claims are

“qualitatively different from a copyright claim” because they “include an ‘extra element’ of ‘bad

faith’ and ‘unfairness,’” and therefore are not preempted. (Pl. Mem. 19.) Plaintiff also argues

that the “allegations in the Complaint demonstrate how Defendants’ deceptive, unethical and

immoral conduct is substantively different than a copyright claim,” (id. at 21), and that

“[b]ecause [Plaintiff’s] unfair competition claims focus on Defendants’ deceptive and

unscrupulous conduct, they are not preempted by federal law,” (id. at 22).

        In response, Defendants argue that Plaintiff’s unfair competition claims “are entirely

premised on the misappropriation of copyrighted lyrics,” and thus “are preempted because courts

in New York and California have consistently held that claims for unfair competition based on

misappropriation of copyrighted material are preempted.” (Defs. Opp’n 17–18.) Defendants

also argue that Plaintiff’s theory that bad faith and unfairness are extra elements under copyright

preemption law is “directly contrary to established law.” (Id. at 20.) Finally, Defendants argue

that Plaintiff’s attempt to differentiate the rights it seeks to enforce from those protected under

the Copyright Act based on allegations that Defendants misappropriated Plaintiff’s time and

labor must fail, because “if that were true, no misappropriation claim would ever be preempted.”

(Id. at 21.)

        “Under New York law, unfair competition includes ‘taking the skill, expenditures and

labors of a competitor,’ as well as ‘misappropriat[ing] for the commercial advantage of one

person . . . a benefit or property right belonging to another.’” Broker Genius Inc. v. Gainor, ---

F. App’x ---, ---, No. 19-2686-CV, 2020 WL 1908341, at *1 (2d Cir. Apr. 20, 2020) (alteration

in original) (quoting Roy Exp. Co. Establishment of Vaduz v. Columbia Broad. Sys., Inc., 672

F.2d 1095, 1105 (2d Cir. 1982)); see also Jacino v. Ill. Tool Works Inc., No. 16-CV-1704, 2017



                                                 27
WL 4480752, at *5 (E.D.N.Y. Oct. 6, 2017) (“The essence of unfair competition under New

York common law is the bad faith misappropriation of the labors and expenditures of another,

likely to cause confusion or to deceive purchasers as to the origins of the goods.” (quoting

Jeffrey Milstein, Inc. v. Greger, Lawlor, Roth, Inc., 58 F.3d 27, 34 (2d Cir. 1995))). “A claim of

unfair competition” under New York common law “requires evidence of [the] defendant’s bad

faith.” Stadt, 719 F. Supp. 2d at 320. Under California law, “unfair competition . . . include[s]

any unlawful, unfair or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200.

“‘Unfair’ simply means any practice whose harm to the victim outweighs its benefits.” Shroyer

v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1044 (9th Cir. 2010) (quoting Saunders v.

Super. Ct., 27 Cal. App. 4th 832, 839 (Cal. Ct. App. 1994)).

       “Following [the] ‘extra element’ test, [the Second Circuit has] held that unfair

competition and misappropriation claims grounded solely in the copying of a plaintiff’s protected

expression are preempted by section 301.” Comput. Assocs. Int’l, Inc., 982 F.2d at 717; see also

Buttner v. RD Palmer Enters., Inc., No. 13-CV-0342, 2013 WL 6196560, at *3 (N.D.N.Y. Nov.

27, 2013) (“An unfair competition claim under New York law is preempted by § 301 of the

Copyright Act if it is based solely on copying expression protected by the Act.”); Integrative

Nutrition, Inc. v. Acad. of Healing Nutrition, 476 F. Supp. 2d 291, 297 (S.D.N.Y. 2007) (“The

Copyright Act preempts unfair competition and misappropriation claims ‘grounded solely in the

copying of a plaintiff’s protected expression.’” (quoting Kregos, 3 F.3d at 666)). In contrast,

“unfair competition claims based upon breaches of confidential relationships, breaches of

fiduciary duties and trade secrets” do “satisfy the extra element test, and thus are not preempted

by section 301.” Comput. Assocs. Int’l, Inc., 982 F.2d at 717; see also Wnet v. Aereo, Inc., 871

F. Supp. 2d 281, 291 (S.D.N.Y. 2012) (“[A] state law claim is qualitatively different if it requires



                                                28
such elements as breach of fiduciary duty, or possession and control of chattels.” (quoting

Briarpatch Ltd., L.P., 373 F.3d at 305)); Integrative Nutrition, Inc., 476 F. Supp. 2d at 297

(“[U]nfair competition claims based upon breaches of confidential relationships, breaches of

fiduciary duties and trade secrets have been held to satisfy the extra element test and avoid § 301

preclusion.” (quoting Kregos, 3 F.3d at 666)).

       Where unfair competition claims are “predicated on a theory of ‘passing off,’ ‘the

essence of which is false representation of origin,’” courts distinguish between claims for

“passing off” and “reverse passing off.” Integrative Nutrition, Inc., 476 F. Supp. 2d at 297 (first

quoting Am. Movie Classics Co., 922 F. Supp. at 934; and then citing Colour & Design v. U.S.

Vinyl Mfg. Corp., No. 04-CV-8332, 2005 WL 1337864, at *6 (S.D.N.Y. June 3, 2005)). “In a

‘passing off’ case, the tortfeasor misleads customers into believing that the product he produces

emanates from another source.” Am. Movie Classics Co., 922 F. Supp. at 934; see also

Integrative Nutrition, Inc., 476 F. Supp. 2d at 297 (“In a passing off case, the alleged infringer

sells its products as the plaintiff’s.”). A “claim of ‘reverse passing off,’” in contrast, involves “a

claim that the defendant misrepresented the plaintiff’s work as its own.” Stadt, 719 F. Supp. 2d

312, 322; see also Shepard, 291 F. Supp. 3d at 476 (“[The plaintiffs] allege that the defendants

misrepresented the [plaintiffs’] goods as their own. That is known as ‘reverse passing of[f].’”);

Am. Movie Classics Co., 922 F. Supp. at 934 (“[I]f any unfair competition claim is asserted [in

this case], it is of the ‘reverse passing off’ variety — i.e., that [the defendant] took goods of

another and passed them off as [its] own.”).

       Plaintiff’s unfair competition claims are preempted by the Copyright Act. Plaintiff

alleges that Defendants “misappropriated content from [Plaintiff’s] website,” (Compl. ¶ 147; see

also id. ¶¶ 169, 171, 179), in “an unjustifiable attempt to profit from [Plaintiff’s] expenditure of



                                                  29
time, labor and talent in maintaining its service,” (id. ¶¶ 154, 182). Plaintiff has not alleged that

Defendants breached any fiduciary duty or confidential relationship, or that Defendants

misappropriated Plaintiff’s trade secrets. Instead, Plaintiff’s claims are precisely the type of

misappropriation claims that courts have consistently held are preempted by the Copyright Act.

See, e.g., Shepard, 291 F. Supp. 3d at 475–76 (“[T]he Copyright Act . . . preempts claims

‘asserted under the misappropriation branch of New York’s unfair competition claim, which

generally “protects against a defendant’s competing use of a valuable product or idea created by

the plaintiff through investment of time, effort, money and expertise.”’” (quoting Am. Movie

Classics, 922 F. Supp. at 933)); Mayer v. Josiah Wedgwood & Sons, Ltd., 601 F. Supp. 1523,

1535 (S.D.N.Y. 1985) (“In this case, the alleged misappropriation of [the plaintiff’s] time, talent

and effort is by the reproduction of the product of her time, talent and effort,” and that is

“precisely the type of misconduct the copyright laws are designed to guard against.”).

       Plaintiff’s claims are essentially “reverse passing off” claims, as Plaintiff alleges that

Defendants copied Plaintiff’s work product — song lyrics displayed on its website — and

attempted to pass them off as either, in LyricFind’s case, its own work product or, in Google’s

case, either its own work product or work product it was licensed to display. See Integrative

Nutrition, Inc., 476 F. Supp. 2d at 297 (finding that the “plaintiff’s unfair competition claim

[was] predicated on a theory of reverse passing off” and was preempted by the Copyright Act

where the “primary allegation in the claim [was] that the defendants [had] ‘plagiarized’ the

plaintiff’s website”). Unfair competition claims involving allegations of reverse passing off are

preempted by the Copyright Act. See Shepard, 291 F. Supp. 3d at 476 (“It is well-settled that a

claim for reverse passing off predicated on the theory that defendant’s product replicates

plaintiff’s expressions contains no extra element and is therefore preempted.” (quoting



                                                  30
Silverstein v. Penguin Putnam, Inc., 522 F. Supp. 2d 579, 608 (S.D.N.Y. 2007))); Stadt, 719 F.

Supp. 2d 312, 322 (“[R]everse passing off does not constitute an extra element for preemption

purposes because it is essentially a claim for unauthorized use of copyrightable material.”); see

also Integrative Nutrition, Inc., 476 F. Supp. 2d at 297; Colour & Design, 2005 WL 1337864, at

*6; Am. Movie Classics Co., 922 F. Supp at 934.

       Furthermore, as discussed below, Plaintiff’s unfair competition claims are not saved from

preemption by its allegations of bad faith, unfairness, and deceptive, unethical, and immoral

conduct.

                                 A.   “Bad faith” under New York law

       In support of its argument that “bad faith” is an extra element that saves its New York

unfair competition claims from preemption, Plaintiff relies almost exclusively on SCO Group,

Inc. v. International Business Machines Corp., 879 F.3d 1062, 1080–81 (10th Cir. 2018), (Pl.

Mem. 20), in which the Tenth Circuit found that “a misappropriation claim under New York law

has an ‘extra element’ beyond the elements of a federal copyright infringement claim,” SCO

Grp., Inc., 879 F.3d at 1080. The court found that the “bad faith” element of New York

misappropriation claims was “not simply a scienter requirement, which would be insufficient to

provide the requisite extra element to avoid preemption by the Copyright Act,” and that instead,

“in the context of an independent New York unfair competition claim[,] [bad faith] ‘typically

results from fraud, deception, or an abuse of fiduciary or confidential relationship.’” Id. at 1080–

81 (first citing Comput. Assocs. Int’l, Inc. 982 F. 2d at 717; and then quoting Robert L. Haig,

Business and Commercial Litigation in Federal Courts, 105:20 (3d Ed. 2011)). The Tenth

Circuit concluded that “[b]ecause misappropriation under New York law is an independent claim

with a separate element of bad faith business dealings, [the plaintiff’s] claim [was] not



                                                31
‘equivalent’ to a federal copyright infringement claim,” and therefore was not preempted. Id. at

1081.

        The Tenth Circuit’s decision in SCO Group, Inc. is directly contradicted by caselaw in

this Circuit, discussed above, finding that New York unfair competition claims alleging

misappropriation of copyrightable works are preempted by the Copyright Act. Regardless of

how the Tenth Circuit interpreted the “bad faith” element of New York unfair competition

claims, in this Circuit, “bad faith” on its own is not sufficient to avoid preemption — if it were,

unfair competition claims under New York law would never be preempted. See Stadt, 719 F.

Supp. 2d at 320 (“A claim of unfair competition . . . requires evidence of [the] defendant’s bad

faith.”); see also Eyal R.D. Corp. v. Jewelex N.Y. Ltd., 784 F. Supp. 2d 441, 447 (S.D.N.Y. 2011)

(“[T]o avoid preemption, that which is claimed to be unfair competition must be something

different from copying, or the fruits of copying, or the intent or bad faith that can be inferred

from the act of copying . . . .”). Instead, courts have regularly noted that “bad faith” is essential

to unfair competition claims under New York law, and nevertheless have found those claims

preempted. See Jacino, 2017 WL 4480752, at *5–6; Stadt, 719 F. Supp. 2d at 319–20, 322.

        Accordingly, the Court finds that the bad faith element of Plaintiff’s unfair competition

claims under New York law is not an extra element that defeats preemption.

                                  B.   Unfairness under California law

        Plaintiff argues that its claims for unfair competition under California law are not

preempted because “[s]ection 17200 . . . requires an extra element of unfairness.” (Pl. Mem. 21.)

Because unfairness, without more, is immaterial to the preemption determination, the Court

rejects Plaintiff’s argument.

        The Second Circuit has held that “[n]o matter how ‘unfair’” a defendant’s alleged



                                                  32
conduct is, “such unfairness alone is immaterial to a determination whether a cause of action has

been preempted by the Copyright Act.” Barclays Cap. Inc. v. Theflyonthewall.com, Inc., 650

F.3d 876, 896 (2d Cir. 2011).

       Accordingly, the fact that Plaintiff’s unfair competition claims under California law

require that Plaintiff demonstrate that Defendants’ conduct was unfair does not preclude a

finding that Plaintiff’s unfair competition claims are preempted.7

                                 C.   Deceptive, unethical, and immoral conduct

       Plaintiff argues that because its “unfair competition claims are based on [Defendants’]

misappropriation of content from [Plaintiff] through . . . deceptive, immoral and dishonest

practices . . . they are not preempted by federal law.” (Pl. Mem. 22.)

       “[A]n action will not be saved from preemption by elements such as awareness or intent,

which alter the action’s scope but not its nature.” Am. Movie Classics Co., 922 F. Supp. at 931

(quoting Comput. Assocs. Int’l, Inc., 982 F.2d at 717) (internal quotation marks omitted); Wnet,

871 F. Supp. 2d at 291 (“Awareness or intent . . . are not extra elements that make a state law

claim qualitatively different.” (quoting Briarpatch Ltd., L.P., 373 F.3d at 305)). Moreover, as

noted above, “unfairness alone is immaterial to a determination whether a cause of action has

been preempted by the Copyright Act.” Barclays Cap. Inc., 650 F.3d at 896.

       Courts in this Circuit have found that deception is not an extra element that saves an

unfair competition claim from preemption. In Atrium Group de Ediciones y Publicaciones, S.L.,



       7
          Plaintiff cites no authority to support its argument that an unfair competition claim
pursuant to section 17200 contains an extra element precluding preemption by the Copyright
Act. (See Pl. Mem. 21; Pl. Reply 8–10.) However, California courts have found unfair
competition claims under section 17200 to be preempted by the Copyright Act where they are
“based solely on rights equivalent to those protected by the federal copyright laws.” Media.net
Advert. FZ-LLC v. NetSeer, Inc., 156 F. Supp. 1052, 1074 (quoting Koladex v. MTV Networks,
Inc., 152 F.3d 1209, 1213 (9th Cir. 1988)).
                                                33
the court rejected the plaintiffs’ argument that their misappropriation claim was not preempted

because the defendants’ “alleged deception” constituted an extra element, finding that

“‘deception’ is not the sort of element that would cause claims for . . . misappropriation to be

‘qualitatively different’ from the Federal Copyright Act.” 565 F. Supp. 2d at 509–10. The court

reasoned that deception alters only the scope and not the nature of the claim. Id. at 510; see also

Woolcott, 2014 WL 1814130, at *10 (finding that the plaintiff’s unfair competition claim

“lack[ed] any extra qualitative element” where the plaintiff alleged “intentional, unlawful, and

deceptive conduct”); cf. Katz Dochrermann & Epstein, Inc. v. Home Box Office, No. 97-CV-

7763, 1999 WL 179603, at *4 (S.D.N.Y. Mar. 31, 1999) (finding that the plaintiff’s “allegation

of fraudulent intent simply alters the scope of the state [unfair competition claim] but not the

equivalency of its nature to a copyright infringement claim”).8



        8
          Plaintiff cites a single case in which a district court found that the plaintiff’s unfair
competition claims were not preempted based in part on the “extra element of misrepresentation
or deception,” Silverstein v. Penguin Putnam, Inc. (Silverstein I), No. 01-CV-309, 2003 WL
1797848, at *8 (S.D.N.Y. Apr. 4, 2003), but, as Defendants note, Plaintiff failed to address in its
opening brief the case’s subsequent history, (Pl. Mem. 21; Defs. Opp’n 22). On appeal, the
Second Circuit vacated the judgment on other grounds and remanded the case for further
proceedings. Silverstein v. Penguin Putnam, Inc. (Silverstein II), 368 F.3d 77, 78, 86 (2d Cir.
2004). On remand, and following a bench trial, the district court held that the plaintiff’s unfair
competition claims were preempted, finding that the “allegation that [the defendant] also
misrepresented [the work] as its own does not transform the claim into one qualitatively different
from a copyright claim,” and that “the allegation that the reproduction was immoral does not
differentiate the claim from one of copyright infringement.” Silverstein v. Penguin Putnam, Inc.
(Silverstein III), 522 F. Supp. 2d 579, 608–09 (S.D.N.Y. 2007).
        Plaintiff nevertheless argues that the district court’s “post-trial decision” in Silverstein III
“did not address whether ‘deception’ satisfied the ‘extra element’ test whatsoever and thus that
aspect of [Silverstein I] still stands.” (Pl. Reply 5 n.4.) In Silverstein I, the plaintiff’s unfair
competition claim was based on the “defendant’s copying of [the] plaintiff’s work,” as well as
allegations that the “defendant committed a false designation of origin or confusion as to
source.” Silverstein I, 2003 WL 1797848, at *8. The court found that “[c]laims based on false
designation or confusion as to source are not preempted because the claims require a showing of
actual confusion, an element not required of a copyright infringement claim.” Id. In addition,
the court in Silverstein I noted the plaintiff’s argument that “its unfair competition claims


                                                  34
       Finally, the Second Circuit has explicitly rejected any “exception to the general rule of

preemption in the misappropriation area . . . for claims involving ‘any form of commercial

immorality,’” Nat’l Basketball Ass’n, 105 F.3d at 851 (quoting Fin. Info., Inc. v. Moody’s Inv’rs

Serv., Inc., 808 F.2d 204, 208 (2d Cir. 1986)), and has found that “amorphous concepts such as

‘commercial immorality’ . . . are virtually synonymous [with] wrongful copying and are in no

meaningful fashion distinguishable from infringement of a copyright,” id. at 851.

       Accordingly, the Court finds that Plaintiff’s allegations that Defendants engaged in

deceptive, unethical, or immoral conduct do not save Plaintiff’s unfair competition claims from

preemption. Because the Court finds that all of Plaintiff’s claims are preempted by the

Copyright Act, the Court denies the motion to remand the action to state court.

          c.   The Court dismisses the Complaint for failure to state a claim

       The Second Circuit has held that the “complete preemption doctrine” extends to the

Copyright Act, because it is a “federal statute that both preempts state law and substitutes a

federal remedy for that law, thereby creating an exclusive federal cause of action,” and

“therefore . . . the district courts have jurisdiction over state law claims preempted by the

Copyright Act.” Briarpatch Ltd., L.P., 373 F.3d at 305. “[O]nce a district court determines that




covering reverse passing off are not preempted because those claims involved the extra element
of misrepresentation or deception,” before concluding that “based on the required presence of
these elements, . . . [the] plaintiff’s unfair competition claims are not preempted.” Id.
        In essence, the court in Silverstein I found that unfair competition claims for reverse
passing off were not preempted by the Copyright Act — a finding that is against the weight of
authority in this Circuit, discussed above, holding that such claims are preempted. Indeed, in
Silverstein III, in finding that the plaintiff’s unfair competition claims were preempted, the court
noted that it was “well-settled that a claim for reverse passing off predicated on the theory that
defendant’s product replicates plaintiff’s expressions contains no extra element and is therefore
preempted.” Silverstein III, 522 F. Supp. 2d at 608. Accordingly, the Court finds that Silverstein
I does not support a finding that Plaintiff’s unfair competition claims are preempted based on
Defendants’ alleged deceptive conduct.
                                                 35
a state law claim has been completely preempted and thereby assumes jurisdiction over it, the

court must then dismiss the claim for failing to state a cause of action.” Id. at 309.

        Given that the Court finds that all of Plaintiff’s state law claims are preempted by the

Copyright Act, and Plaintiff has not asserted any federal law claims, the Court dismisses the

Complaint for failure to state a claim. See Kennedy v. LaCasse, No. 17-CV-2970, 2017 WL

3098107, at *5 (S.D.N.Y. July 20, 2017) (dismissing state law claims preempted by the

Copyright Act for failure to state a claim).

  III. Conclusion

        For the reasons set forth above, the Court denies the motion to remand the action to state

court and dismisses the Complaint for failure to state a claim. The Clerk of Court is directed to

close this case.

Dated: August 10, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                 36
